      Case 2:18-cv-00392-GZS Document 13 Filed 05/15/19 Page 1 of 3                     PageID #: 30



                                 UNITED STATES DISTRICT COURT
1                                     DISTRICT OF MAINE
                                      PORTLAND DIVISION
2

3     MICHAEL LELAND,                                 ) No. 2:18-cv-00392-GZS
                                                      )
4        Plaintiff,                                   )
                                                      ) JOINT STIPULATION OF DISMISSAL
5        v.                                           ) WITH PREJUDICE
                                                      )
6     CAPITAL ONE BANK (USA), N.A.,                   )
                                                      )
7        Defendant.                                   )
                                                      )
8

9
                      JOINT STIPULATION OF DISMISSAL WITH PREJUDICE
10
              Plaintiff Michael Leland (“Plaintiff”) and Defendant Capital One Bank (USA), N.A.
11
     (“Defendant”), pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), hereby stipulate to the
12
     dismissal of all of Plaintiff’s claims in this action against Defendant WITH PREJUDICE, pursuant
13
     to an executed settlement between the parties and with each party to bear its own costs and fees.
14

15

16
                                                          JOINTLY SUBMITTED,
17
     Date: May 15, 2019
18
     By: /s/ Daniel Ruggiero________
19   DANIEL RUGGIERO
     Attorney for Plaintiff                               By: Rufus E. Brown
20   The Law Office of Daniel Ruggiero                    Rufus E. Brown
     275 Grove St., Suite 2-400                           Attorney for Defendant
21   Newton, MA, 02466                                    BROWN & BURKE
     41 Madison Avenue                                    152 Spring Street
22   25th Floor – Suite 2539                              PORTLAND, ME 04101
     New York, NY 10010                                   207-775-0265
23
     P: (339) 237-0343                                    Email: rbrown@brownburkelaw.com
24   E: DRuggieroEsq@gmail.com

25


                                                    -1-

                            JOINT STIPULATION OF DISMISSAL WITH PREJUDICE
     Case 2:18-cv-00392-GZS Document 13 Filed 05/15/19 Page 2 of 3                  PageID #: 31



                                    CERTIFICATE OF SERVICE
1
            I hereby certify that on May 15, 2019, a true and correct copy of the foregoing document
2

3    was filed with the court using the CM/ECF system, which will notify all attorneys of record

4    including the following:

5
     Rufus E. Brown
6    Attorney for Defendant
     BROWN & BURKE
7    152 Spring Street
     PORTLAND, ME 04101
8
     207-775-0265
9
     Email: rbrown@brownburkelaw.com

10
                                                By: /s/ Daniel Ruggiero________
11                                              DANIEL RUGGIERO
                                                Attorney for Plaintiff
12                                              The Law Office of Daniel Ruggiero
                                                275 Grove St., Suite 2-400
13                                              Newton, MA, 02466
                                                41 Madison Avenue
14
                                                25th Floor – Suite 2539
15
                                                New York, NY 10010
                                                P: (339) 237-0343
16                                              E: DRuggieroEsq@gmail.com

17

18

19

20

21

22

23

24

25


                                                  -1-

                           JOINT STIPULATION OF DISMISSAL WITH PREJUDICE
     Case 2:18-cv-00392-GZS Document 13 Filed 05/15/19 Page 3 of 3    PageID #: 32




1

2

3

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25


                                          -2-

                      JOINT STIPULATION OF DISMISSAL WITH PREJUDICE
